DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


.
Claims 11-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 11 recites the limitation "a first division chamber” and “a second division chamber" in line 2.  Claim 9 recites the limitation of “a plurality of division chambers”. It is not clear if “a first/second division chamber” is one of “a plurality of division chambers” or different from one of “a plurality of division chambers”. Appropriate correction is required.  .
Due to the dependency to the parent claim, claims 12-13, and 15 are rejected.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jackson (US 5,368,171).
Regarding claim 1, Jackson disclose a microwave treatment apparatus (ABSTRACT). The apparatus comprising: 
(1) a cleaning chamber 16 coupled to a closure 28, forming a sealed reaction space configured to accommodate a material (i.e. a chamber…,Figures 1, 3, & 4, col. 7, line 44-45 & col. 9 lines 45-55); 
(2) a microwave source 18/61 (i.e. an radiator…, Figures 1, 3, & 4, col. 8, line 1-5 &  col. 10 lines 1-15); and 
(3) a pressure regulator 92 along with various pipes, valves and pumps for regulating a pressure within the cleaning chamber 16 by supplying a gas (Figures 1, 3, & 4, col. 9 lines 5-68); and 
(4) a control system 114 for controlling the performance of the system by controlling at least the microwave source and the pressure regulator, wherein the performance may include to  increase the pressure of the chamber to about 100 atm by purging gas and then to pressurize the chamber to a pressure equal to or greater than the critical pressure of the selected dense phase gas at a temperature below the critical temperature of the dense gas while simultaneously applying microwave energy  (i.e.   a controller configured to control … to preliminarily increase a pressure of the reaction space, control the radiator…when…a target pressure,  col. 9 lines 50-col. 10 line 10). 
The control system 114 either inherently controls the microwave source and the pressure regulator to increase the pressure before heating the chamber and to reach a target pressure when applying microwave energy, or it is obvious for one having ordinary skill in the art to achieve such performance by the control system 114. 
The claim preamble “natural material composition conversion” is a mere intended use of the apparatus and fails to provide a structural limitation, as the material worked upon by an apparatus does not impart patentability to the claims; see MPEP 2115, MPEP 2111.02.II and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Regarding claim 2, Jackson teaches the apparatus further comprising an agitator arranged in the reaction space and configured to agitate the material.  (i.e. applying centrifugal force, col. 10 lines 10-20). 
Regarding claim 3, Jackson teaches the apparatus further comprising an auxiliary heater surrounding at least a part of the reaction space and configured to auxiliarily heat the material by transferring heat toward the reaction space.  (col. 8 lines 10-21) .
Regarding claim 4, Jackson teaches that the auxiliary heater surrounds at least a part of an outer surface of the chamber, is configured to generate heat being operated by an external electrical signal, and is separable from the chamber.  (col. 8 lines 10-21). 
Regarding claim 5, Jackson teaches that the chamber further comprises an internal mantle for forming at least a part of the reaction space, wherein the auxiliary heater is arranged inside the chamber to surround at least a part of an outer surface of the internal mantle, configured to generate heat being operated by an external electrical signal, and is separable from the internal mantle.  (col. 8 lines 10-21). 
Regarding claim 6, Jackson teaches that the controller is further configured to control the radiator and the pressure regulator based on information on at least one of a heating temperature for heating the material in response to a kind of the material accommodated in the reaction space, a preliminary pressure condition to be formed in the reaction space, and a time for heating the material.  (col. 8 lines 56-68 and col. 9 lines 21-34)  . 
Regarding claim 7, Jackson teaches that the material accommodated in the reaction space is a mixture of a solvent and a natural product (e.g. a dense cleaning fluid and a biomaterial, col. 4 lines 35-50), and the controller is further configured to control the radiator and the pressure regulator based on information on a preliminary pressure condition to be formed in the reaction space in response to a kind of the solvent.  (col. 9 lines 21-33). 
Regarding claim 8, Jackson teaches that the controller is further configured to control the radiator and the pressure regulator based on information on a boiling point of the material accommodated in the reaction space.  (e.g. taking the dense fluid to a temperature below its critical temperature, col. 10 lines 1-15). 
Regarding claim 10, Jackson teaches that the cleaning chamber 16 is provided on a drive/moving belt 24 coupled with plates through a rotating/moving shaft 36 and the belt 24 is movably provided on plates (i.e. a movable stage…, on a fixed plate, Figures 1 & 4, col. 7, line 44-61). It should be noted that “a movable stage” does not recite any structural limitation and will be interpreted as “a movable structure/unit having a surface”. The belt 24 along with rotating shaft and some of the plates of Jackson is a moving structure having a surface, reading on “a movable stage”.
Regarding claim 14, Jackson teaches that the belt 24 is movably provided on the plates and moves linearly along rails between the plates (Figures 1 & 4, col. 7, line 44-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson.
Regarding claim 9, a mere duplication of parts (i.e. “wherein the chamber comprises a plurality of division chambers that are coupled to one another to form the reaction space, and the plurality of division chambers are separable”) has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04.VI.B and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 5,368,171) as applied to claim 10 above, and further in view of Jackson (PG-PUB US 2006/0278254, referred to Jackson’254 thereafter).
Regarding claim 11, Jackson teaches that a closure 28 (i.e. a first division) is provided above the lower portion of the cleaning chamber 16 having a basket 30 (i.e. a second division chamber, Figures 1, & 3, col. 7, line 45-62), wherein the lower portion of the chamber 16 having the basket 30 is provided on the belt 24 (Figures 1 & 3). The closure of Jackson appears to have a chamber structure (Figures 1 & 3). However, if Jackson does not teach the closure having a chamber structure, Jackson’254 discloses a microwave treatment apparatus (ABSTRACT  & paragraph [0038]). Jackson ‘254 teaches that the cleaning/pressure vessel 218 comprises a closure 222 and a base section 224, wherein the closure 222 is above the base section 224 and the closure is constructed as a chamber (Figure 9, paragraph [0246]). The teaching of Jackson’254 shows that the closure having a chamber structure is an equivalent configuration for a microwave treatment device. Therefore, it is within ordinary skill in the art to utilize a closure having a chamber structure because it is an art-recognized equivalent.
Regarding claim12, Jackson teaches that the closure 28 moves upward when in open status (Figures 1 & 3, col. 7, line 45-46 ).
Regarding claim 13, Jackson teaches that the basket 30 within the lower portion of the chamber 16 is provided on the plates for accommodating the belt 24 and driven by the rotating shaft 36 (Figure 1 & 3, col. 7, line 55-62).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 5,368,171)  and Jackson (PG-PUB US 2006/0278254, referred to Jackson’254 thereafter).as applied to claim 12 above, and further in view of Ishizuka et al (PG-PUB US 2020/0047148).
Regarding claim 15, Jackson teaches that the closure 28 moves upward by a hinge (Figures 1 & 3, col. 7, line 45-46 ), but Jackson/jackson’254 does not teach a lifting chain for moving upward the apparatus. However, Ishizuka et al disclose a microwave treatment device (ABSTRACT). Ishizuka teaches that the apparatus comprises a base 201 and a upper portion 13, wherein the upper portion 13 moves upward by a winch 202 having a chain through a connector provided outside of upper portion 13 (Figure 14, paragraph [0113]). The teaching of Ishizuka shows that utilizing a lifting chain is an equivalent configuration for a microwave treatment. Therefore, it is within ordinary skill in the art to utilize a lifting chain because it is an art-recognized equivalent.
Response to Arguments
.Applicant’s arguments have been considered but are moot  in light of the applicant’s amendments.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to the arguments that Jackson does not teach the newly added limitation as cited in the amended claim 1 (page 7-9 of REMARKS), it should be noted that Jackson teaches that a control system 114 controls the performance of the device, wherein the performance includes to increase pressure to about 100 atm by purging the chamber (i.e. increase pressure before heating) , to pressurize the chamber to a pressure greater than critical pressure, and simultaneously turn on the microwave energy (i.e. to heat…when …reaches a target pressure, col. 9, line 49 – col. 10, line12). Thus, Jackson either inherently teaches that the control system 114 controls the microwave source and the pressure regulator to increase the pressure before heating the chamber and to reach a target pressure when applying microwave energy, or it is obvious for one having ordinary skill in the art to achieve such performance by the control system. 
In response to the arguments that the apparatus of Jackson could not be used to convert any natural material composition (page 9 of REMARKS), it should be noted that “natural material composition conversion” is merely cited in preamble for intended use and the main body of the claim does not  recite any structural limitation for converting natural material composition.
Conclusion
Claims 1-15 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795